C. Allen, J.
One who is in the actual occupation of land may maintain trespass against any person except the real owner, or the person having a right of possession. Barnstable v. Thacher, 3 Met. 239. Sweetland v. Stetson, 115 Mass. 49. There was nothing to show that the defendant had any right whatever to *610go upon the land; but the stress of his argument is, that the plaintiff’s title was not good. We need not enter upon that question; although we may remark that those in whom the title stood, if not in her, not only have never questioned, but expressly affirmed her title. The utmost that we have to decide is, that the proceedings setting off the land to her, whether valid or invalid, never having been doubted, might be put in evidence upon the question of her possession of the land. And of this we have no doubt. Allen v. Taft, 6 Gray, 552, 554. Motte v. Alger, 15 Gray, 322. Exceptions overruled.